LATTIMORE, J.
Conviction for possessing intoxicating liquor for purposes pf sale; punishment, two years in the penitentiary.
There are no bills of exception in the record. The state sufficiently proved appellant in possession of four gallons of whisky.
We do not think there appears in this record any confession of the accused, such as is contemplated or referred to in our statutes. Mrs. Stewart left her home and spent the night away. When she returned the next morning, four gallons of whisky were in a box tinder the bed. She called her fáther, who came down. Appellant presently came to the house —said the whisky was his, that he got drunk the night before, and played h — 1, broke into the Stewart home, and left the whisky. After this conversation, he carried the whisky away. There is not the slightest suggestion that appellant was under arrest or in confinement or custody at the time he made these statements. Our statute regarding confessions has no application, and the court correctly refused the special charge seeking to submit the law regarding the voluntary character of the confession.
All the testimony was that the liquor was whisky. This has been decided too often to be a spirituous liquor and intoxicating to need citation of authorities supporting such proposition.
The evidence supporting the verdict of the jury, and no error appearing, the judgment will he affirmed.